      Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 1 of 20




 1 Sean S. Pak (SBN 219032)
     seanpak@quinnemanuel.com
 2   Iman Lordgooei (SBN 251320)
     imanlordgooei@quinnemanuel.com
 3   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     50 California Street, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 875-6600
 5   Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
15                                              CASE NO. 3:19-cv-04238-MMC

16 PROOFPOINT, INC.; CLOUDMARK LLC              PLAINTIFFS’ REPLY IN SUPPORT OF
17                                              MOTION      FOR     PRELIMINARY
                  Plaintiffs,                   INJUNCTION     AND    EXPEDITED
18                                              DISCOVERY (DKT. 31)
19
                                                REDACTED
20         vs.
21
                                                Hearing
22                                              Date: January 17, 2020
23 VADE SECURE, INCORPORATED; VADE              Time: 9:00 a.m.
     SECURE SASU; OLIVIER LEMARIÉ               Judge: Hon. Maxine M. Chesney
24                                              Courtroom: 7, 19th Floor
25                Defendants.                                450 Golden Gate Avenue
                                                             San Francisco, CA 94102
26
27
28
     Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 2 of 20




1
                                       TABLE OF CONTENTS
2
        I.     INTRODUCTION ......................................................................................................1
3
        II.    ARGUMENT .............................................................................................................2
4
                         Defendants Do Not Dispute Their Voluntary Agreement ..............................2
5
                         Plaintiffs Trade Secrets Were Not Publicly Known or Independently
6                        Developed, and Plaintiffs Have Demonstrated Existence of
                         Protectable Trade Secrets ...............................................................................2
7
                         1.         Plaintiffs’ Anti-Spear Phishing Trade Secrets Were Not
8                                   Publicly Known or Independently Developed By Vade ....................3

9                        2.         Plaintiffs’ MTA Trade Secrets Were Not Publicly Known or
                                    Independently Developed By Vade....................................................5
10
                         3.         Defendants Conflate Plaintiffs’ Motion to File Under Seal
11                                  with Confidentiality of Trade Secrets ................................................8

12                       Plaintiffs Are Likely To Prevail On Their Misappropriation And
                         Contract Claims ..............................................................................................8
13
                         1.         Similarities Between Plaintiffs’ Technologies and Vade’s
14                                  Products ..............................................................................................9

15                       2.         Defendants’ Access to Plaintiffs’ Confidential & Proprietary
                                    Trade Secret Information .................................................................10
16
                         Plaintiffs Did Not Delay Bringing Their Claims or Seeking
17                       Preliminary Injunction, And Will Suffer Irreparable Harm Without
                         Preliminary Relief ........................................................................................12
18
                         1.         Plaintiffs Brought Their Claims and Moved for Preliminary
19                                  Relief As Soon As Reasonably Practicable......................................12

20                       2.         Plaintiffs Will Suffer Irreparable Harm If Preliminary Relief
                                    Is Not Granted ..................................................................................13
21
                         Plaintiffs’ Request for Expedited Discovery Is Supported By Good
22                       Cause and Not Moot .....................................................................................15

23      III.   CONCLUSION ........................................................................................................15

24
25
26
27
28

                                                      i                        Case No. 3:19-cv-04238-MMC
                           PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
         Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 3 of 20




 1                                                          TABLE OF AUTHORITIES

 2
                                                                       CASES                                                              PAGE
 3
      Alta Devices, Inc. v. LG Elecs., Inc.,
 4       343 F. Supp. 3d 868 (N.D. Cal. 2018) .......................................................................................... 8
 5 Brocade Comm’cs Sys., Inc. v. A10 Networks, Inc.,
     2013 WL 890126 (N.D. Cal. Jan. 23, 2013) ........................................................................... 3, 15
 6
      Comet Techs. U.S.A. Inc. v. Beuerman,
 7      2018 WL 1990226 (N.D. Cal. Mar. 15, 2018) ............................................................... 11, 14, 15
 8 DVD Copy Control Assn., Inc. v. Bunner,
     116 Cal. App. 4th 241 (Cal. Ct. App. 2004) ................................................................................. 3
 9
      Eldorado Stone, LLC v. Renaissance Stone, Inc.,
10      2005 WL 5517732 (S.D. Cal. May 31, 2005) ............................................................................ 14
11 Henry Schein, Inc. v. Cook,
     191 F. Supp. 3d 1072 (N.D. Cal. 2016) ...................................................................................... 14
12
      Language Line Servs., Inc. v. Language Servs. Assocs., Inc.,
13      944 F. Supp. 2d 775 (N.D. Cal. 2013) ........................................................................................ 15
14 Lillge v. Verity,
      2007 WL 2900568 (N.D. Cal. Oct. 2, 2007) .............................................................................. 14
15
      Pretty Punch Shoppettes, Inc. v. Hauk,
16      844 F.2d 782 (Fed. Cir. 1988) .................................................................................................... 15
17 U.S. Surgical Corp. v. Origin Medsystems, Inc.,
     1993 WL 379579 (N.D. Cal. Jan. 12, 1993) ................................................................................. 8
18
      Volans-I, Inc. v. SpektreWorks, Inc.,
19      2019 WL 2300640 (N.D. Cal. May 30, 2019) .............................................................................. 8
20 Waymo LLC v. Uber Techs., Inc.,
     2017 WL 2123560 (N.D. Cal. May 15, 2017) ........................................................................ 2, 14
21
      Winter v. Nat. Res. Def. Council, Inc.,
22      555 U.S. 7 (2008)........................................................................................................................ 15
23
24
25
26
27
28

                                                                  ii                       Case No. 3:19-cv-04238-MMC
                                       PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 4 of 20




 1     I.        INTRODUCTION

 2               There is no practical reason why Defendants 1 cannot or should not comply with Plaintiffs’

 3 requested injunctive relief. The proposed preliminary injunction simply asks that Defendants
 4 continue doing what they say they are doing, but also to stop using and disclosing Plaintiffs’
 5 confidential information. According to Defendants, they have already voluntarily suspended
 6 Defendant Lemarié from working on, participating in, or otherwise being involved with Vade’s
 7 Office 365 and NextGen MTA products. Defendants have also repeatedly stated that Vade has not
 8 determined or announced a release date for its NextGen MTA. Thus, it is not “extraordinary” to ask
 9 that Defendants maintain the status quo by continuing to suspend Mr. Lemarié and refrain from
10 releasing the NextGen MTA. The only other injunctive relief Plaintiffs seek is that Defendants
11 comply with the law.
12               To resist the straightforward injunction, even though it would present no hardship to them,

13 Defendants rely on misstatements of law and fact to argue that Plaintiffs are not entitled to
14 preliminary relief. Specifically, Defendants’ Opposition 2 raises two primary arguments: (1) the
15 alleged public availability of Plaintiffs’ trade secrets and (2) Plaintiffs’ purported delay in bringing
16 suit. But Defendants’ arguments are defeated by the very statements in their Opposition and, thus,
17 fail. In fact, Defendants’ Opposition confirms the novelty and secret nature of Plaintiffs’ trade
18 secrets and Vade’s use of such secrets in its NextGen MTA, which will cause irreparable harm to
19 Plaintiffs if allowed to be released into the marketplace. At a minimum, Plaintiffs’ request for
20 expedited discovery should be granted, because Defendants have thus far (two months into fact
21 discovery) refused to provide any discovery in response to Plaintiffs’ requests.
22
23
24
25
26
            1
                Vade Secure, Incorporated (“Vade, Inc.”); Vade Secure SASU (“Vade SASU” (collectively
27 with Vade, Inc., “Vade”)); and Olivier Lemarié.
      2
         Defendants’ Response to Plaintiffs’ Motion for Preliminary Relief and Expedited Discovery
28
     (Dkt. 72 (the “Opposition”)).
                                                            1                        Case No. 3:19-cv-04238-MMC
                                 PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 5 of 20




 1    II.    ARGUMENT

 2           Defendants Do Not Dispute Their Voluntary Agreement

 3           While a preliminary injunction is sometimes an extraordinary remedy, here, the requested

 4 relief only seeks to maintain the status quo and stop unlawful conduct. (Dkt. 31-68; P.I. Mot. 3 at
 5 23–24.) Defendants do not dispute that they already “voluntarily” agreed to “suspend[] Mr.
 6 Lemarié’s work on and involvement with Vade’s Office 365 product and forthcoming MTA.” (Dkt.
 7 31-52.) Further, Defendants’ Opposition and earlier representations have reiterated that the release
 8 date of Vade’s forthcoming NextGen MTA has not yet been determined or announced. (E.g., Opp.
 9 at 7 (“a date for its commercial release has still not been set”), 20 (“there has not been a release date
10 set for the VSS NextGen MTA”); Dkt. 31-52 (“As for Vade’s MTA gateway product, no release
11 date has yet been determined or announced.”).) As such, Plaintiffs are requesting the Court issue
12 an order simply holding Defendants to their word—to continue the suspension of Mr. Lemarié and
13 refrain from releasing the NextGen MTA. See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL
14 2123560, at *13 (N.D. Cal. May 15, 2017).
15           The only other injunctive relief requested is that Defendants comply with the law.

16 Specifically, Plaintiffs ask that Defendants stop the use and disclosure of Plaintiffs’ confidential
17 information, and return any that has been in their possession. (Dkt. 31-68.) In fact, similar types of
18 preliminary injunctive relief have been granted in other cases involving similar facts. Thus, the
19 requested injunction asks only that Defendants continue to do what they are already doing, but
20 without using, disclosing, or retaining 4 Plaintiffs’ confidential information. At bottom, there is
21 nothing controversial or extraordinary about the requested relief; and Defendants have presented no
22 practical reason that they cannot or should not be held to such an injunction.
23           Plaintiffs Trade Secrets Were Not Publicly Known or Independently Developed, and
             Plaintiffs Have Demonstrated Existence of Protectable Trade Secrets
24           Defendants argue that Plaintiffs have not shown the existence of protectable trade secrets
25
26
        3
            Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery (Dkt. 31 (the “P.I.
27 Motion”)).
     4
        Plaintiffs seek the return of Plaintiffs’ confidential information in a manner that would also
28
     ensure Defendants’ compliance with their document preservation obligations.
                                                        2                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 6 of 20




 1 and are not entitled to injunctive relief, because the trade secrets have purportedly “been publicly
 2 available for years” or were independently developed by Vade. (Opp. at 10–12, 14–16.) But
 3 Defendants have failed to tie their vague and generalized development efforts to Plaintiffs’ trade
 4 secret technologies, and have presented no evidence corroborating the alleged public availability of
 5 Plaintiffs’ trade secrets. 5 (See also P.I. Mot. at 14–16.)
 6             1. Plaintiffs’ Anti-Spear Phishing Trade Secrets Were Not Publicly Known or
                   Independently Developed By Vade
 7          As set forth in the Complaint, Plaintiffs’ anti-spear phishing trade secrets involve “a
 8 ‘combination of technical features 6 in a unified architecture’ to ‘detect spear phishing attacks in real
 9 time . . . .’”   (Dkt. 61 (Order Denying Defendants’ Motion to Partially Dismiss Plaintiffs’
10 Complaint) at 1–2 (citing Dkt. 1 ¶ 32.) There is no evidence that the combination of these features
11 into a unified architecture (or associated technical details) was publicly known or generally used,
12 with the exception of Plaintiffs’ confidential Trident project and Vade’s products after Lemarié’s
13 hiring. Despite arguing that all of the technical features “are used industry-wide” and publicly
14 available, and that their use is “wholly unremarkable,” Defendants do not (and cannot) point to any
15 public source or third-party product incorporating the technical features combined in a unified
16 architecture. (Opp. at 12–14; see also Dkt. 72-1 ¶¶ 27–29, 42–46, 54–56.) Defendants’ technical
17 expert merely lists, in piecemeal fashion, a number of webpages that each mention only a subset of
18 the technical features, but none comprising the combination of features in unified architecture for
19 protecting against spear phishing attacks. (Dkt. 72-1 ¶¶ 27–29, 42–46, 54–56.) In fact, Defendants
20
        5
            To the extent Defendants contend that Plaintiffs’ trade secrets have become generally known
21
     after Lemarié joined Vade, Inc., a preliminary injunction would still be appropriate to remedy
22   Vade’s head start and unfair advantage from Plaintiffs’ trade secrets. See, e.g., Brocade Comm’cs
     Sys., Inc. v. A10 Networks, Inc., 2013 WL 890126, at *4 (N.D. Cal. Jan. 23, 2013) (“If the trade
23   secrets have become generally known, ‘an injunction [still] may be appropriate to remedy any head
     start or other unfair advantage acquired by the defendant as a result of the appropriation’ . . . .”
24   (quoting DVD Copy Control Assn., Inc. v. Bunner, 116 Cal. App. 4th 241, 253–54 (Cal. Ct. App.
25   2004) (quoting Rest. 3d Unfair Competition, § 44, comm. c.)).
         6
            “The combination of technical features is described as follows: (1) behavioral analysis and
26   machine learning; (2) heuristic rules; (3) statistical models and scoring; (4) real-time, cloud-based
     threat analysis; and (5) easy integration and quick deployment into the popular Microsoft Office 365
27   architecture in a unique and seamless manner using Office 365 journaling, which avoids making
     complicated modifications to a client’s MX records.” (Dkt. 61 (citing Dkt. 1) (internal quotation
28
     marks omitted).)
                                                        3                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 7 of 20




 1 could not even provide any Vade product guide, marketing literature, development document, press
 2 release, or any other document to corroborate their contention that “Plaintiffs’ trade secrets were
 3 largely known to and incorporated into Vade’s anti-spear phishing solutions and products before
 4 Lemarié joined Vade.” (See Opp. at 13–14.)
 5           Similarly, Defendants have not made any showing that Plaintiffs’ trade secrets were

 6 independently developed by Vade. (Cf. Opp. at 14.) Before Lemarié joined in February 2017,
 7 Vade’s development activities were not specifically tied to Plaintiffs’ combination of technical
 8 features and, in any event, is devoid of any corroborating evidence. (Opp. at 14 (e.g., “Vade, in fact,
 9 has been independently developing anti-spear solutions since 2015. . . . And between 2015 and
10 early 2017, Goutal—through ongoing development efforts . . . —had researched and analyzed the
11 anti-spear phishing inventions leading to the ’579 Patent.”).) Moreover, even if Vade’s early anti-
12 spear phishing solutions and patents may have incorporated a select few of the technical features,
13 even by Defendants’ account, these early products and patents did not incorporate Plaintiffs’
14 combination of the technical features in a unified architecture. (Opp. at 4–5, 14.) For example,
15 Defendants reference a presentation at industry conference, M3AAWG, in June 2016. (Id. at 4.)
16 But even accepting Defendants’ representations as true, the presentation addressed only a small
17 aspect related to one anti-spear phishing technique and did not disclose or even suggest the
18 combination of features comprising Plaintiffs’ anti-spear phishing trade secrets. (Dkt. 72-3 ¶¶ 10–
19 11 (describing presentation “on anti-spear phishing technology developments,” specifically “using
20 an IP address and device fingerprinting to detect impersonation (i.e., spear phishing) attacks”).) This
21 presentation, like Vade’s other development efforts prior to 2017, do not show independent
22 development of Plaintiffs’ anti-spear phishing trade secrets in a unified fashion.
23           In fact, by Defendants’ own admission, the combination of the technical features could not

24 have been independently developed by Vade prior to Lemarié’s hiring in February 2017. As
25 Defendants concede, Vade did not develop its integration with Microsoft Office 365 (a technical
26 feature that comprises Plaintiffs’ trade secret combination 7) until mid-2017. (Opp. at 5 (“And in
27
         7
            (Dkt. 1 ¶ 55 (“integration and deployment into Microsoft Office 365 infrastructure (a) using
28
     the ‘journaling’ feature and/or ([b]) without affecting MX records or (re)direction”).)
                                                        4                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 8 of 20




 1 the context of developing the O365 Outlook integration, in the middle of 2017 . . . a Microsoft
 2 representative suggested that Vade utilize Microsoft’s Office 365 journaling tool for that
 3 purpose.”).) 8 In contrast, Cloudmark had implemented and deployed the Microsoft Office 365
 4 integration and use of the journaling tool
 5                                                                                       . (See, e.g., Dkt

 6 31-44 (internal draft of Trident O365 Integration v.0.1 (Jul. 18, 2016)); P.I. Mot. at 9, 16, 19.)
 7             2. Plaintiffs’ MTA Trade Secrets Were Not Publicly Known or Independently
                  Developed By Vade
 8          Defendants have also failed to show public availability or independent development of
 9 Plaintiffs’ MTA-related trade secrets. In fact, Defendants’ Opposition confirms the novelty and
10 secret nature of Plaintiffs’ trade secrets. As described in Plaintiffs’ Complaint and P.I. Motion,
11 these trade secrets relate to the design, architecture, and implementation of software that enables
12 Plaintiffs’ MTA to
13                                                    (Dkt. 31 at 16; Dkt. 1 ¶¶ 35, 63-64.)
14          Defendants’ Opposition enumerates several design features of Vade’s new MTA product—
15 developed after Lemarié joined Vade, Inc.—that they contend (1) constitute “a novel approach,”
16 (2) are “key distinguishing features,” (3) are unavailable in other commercial MTAs, and are thus
17 (4) not publicly available. (See Opp. at 6–7 (emphasis added).) But these very features were
18 developed by Cloudmark reflecting its MTA-related trade secrets, under Lemarié’s supervision
19 years before Vade’s alleged development. (See, e.g., Ex. 1 ¶¶ 4–47); Ex. 2.) As internal product
20 development documents from 2016 show,
21
22
23                (Id.) As Plaintiffs’ technical expert, Dr. Nielson, explains, the incorporation of these
24 design elements in the MTA context contribute to the
25                                 . (Ex. 1, e.g., ¶¶ 5, 10, 17, 25, 27, 29, 33, 37, 42.) Thus, Plaintiffs’
26
27      8
          Nor does this indicate independent development by the Microsoft representative, who may
   have described a Microsoft tool but did not provide the implementation or integration of the feature
28
   into the Vade Office 365 architecture.
                                                       5                        Case No. 3:19-cv-04238-MMC
                            PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 9 of 20




 1 MTA trade secrets cannot have been “available to and used with other third-party MTAs,” as
 2 Defendants admit that these same design features represent a “novel approach.” (See Opp. at 6–7.)
 3          Specifically, around mid-2016, Cloudmark was designing its MTA (the Cloudmark Security

 4 Platform or CSP) to meet the goals of a large, existing customer who was
 5
 6                  . (E.g., Ex. 3 (Proposal for CSP Cloud Support, Aug. 18, 2016).) As part of this

 7 project, Cloudmark’s engineers, supervised by Lemarié, devised proprietary and novel design
 8 features for its MTA,
 9                                       , which Lemarié also oversaw. 9 (E.g., Ex. 2 (Dec. 14, 2016 eml

10 Subj:                       ) at 1 (e.g.,

11                                                                                                     )

12 (emphasis added).)
13
14          Ironically, Vade now claims in its Opposition that these same features are “novel” aspects

15 of its NextGen MTA that it admits was developed to compete directly with Cloudmark: “Further
16 the VSS NextGen MTA uses the following design features, which further distinguish Vade’s MTA
17 from others available on the market: a modular approach for native cloud deployment; micro
18 services and standard REST APIs for every component; simple policy abstraction for flexibility;
19 policy real-time testing and deployment; loosely coupled components; and a fully elastic system.”).
20 (Opp. at 6–7 (emphases added); P.I. Mot. at 11–12.) Yet, these very same features appear in
21
22                                                            . (Ex. 1 ¶¶ 4–47.) As just one example,

23 below are two slides from one of Cloudmark’s design documents,
24
25
26
27      9
           Cloudmark’s design and development of these features (including all documents,
   presentations, and materials reflecting the MTA design for its large customer) are marked as
28
   confidential and subject to ongoing confidentiality obligations between Plaintiffs and the customer.
                                                       6                        Case No. 3:19-cv-04238-MMC
                            PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 10 of 20




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17 Ex. 3 at 5–6.
18          In fact, these design features, which Cloudmark developed by mid-2016 for its customer, are
19 the same features Vade now claims it developed in late 2017—after Lemarié joined Vade, Inc.—for
20 its NextGen MTA. (E.g., Ex. 1 ¶¶ 4–47; compare Ex. 3 at 5, 10 (e.g.,
21
22                                                                               with Opp. at 6–7 (e.g.,
23 “a fully elastic system”) (emphases added).) Thus, instead of showing any public availability of
24 Plaintiffs’ MTA-related trade secrets, Defendants’ Opposition affirms their general unavailability
25 and novelty, as well as their unauthorized use in a competing product to be released in the future.
26 The case for a preliminary injunction could not be any more straightforward.
27
28

                                                       7                        Case No. 3:19-cv-04238-MMC
                            PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 11 of 20




 1              3. Defendants Conflate Plaintiffs’ Motion to File Under Seal with Confidentiality of
                    Trade Secrets
 2           Contrary to Defendants’ misguided argument, Plaintiffs’ request to seal filings (or portions
 3 thereof) does not indicate any belief that “that the mere mention” of Plaintiffs’ technical features
 4 and capabilities is trade secret. (Cf. Opp. at 1–2.) That is not, and never has been, Plaintiffs’ position
 5 in this litigation. In fact, the list of technical features comprising Plaintiffs’ anti-spear phishing trade
 6 secrets was publicly disclosed in Plaintiffs’ very first filing—the Complaint. (E.g., Dkt. 1 ¶ 55.) It
 7 should come as no surprise that Plaintiffs possess confidential information that may not constitute
 8 the asserted trade secrets; such as, documents containing personal information of
 9 individuals/employees and customer agreements. The fallacy of Defendants’ argument is apparent
10 in the one example they discuss: the redaction of the phrase,
11                                                                       ” (Opp. at 2.) This statement is
12 redacted because it quotes an internal, confidential draft development document from Cloudmark
13 and, which by Defendants’ admission, had not been publicly displayed, especially in the context of
14 the underlying exhibit. (Id.)
15        Plaintiffs Are Likely To Prevail On Their Misappropriation And Contract Claims
16           Plaintiffs have shown that they are likely to succeed on their misappropriation claims
17 because (1) it is undisputed that there are “significant structural and functional similarities” between
18 Plaintiffs’ technologies and Vade’s products, and (2) Plaintiffs have demonstrated evidence of
19 Defendants’ access to Plaintiffs’ trade secret information. U.S. Surgical Corp. v. Origin
20 Medsystems, Inc., 1993 WL 379579, at *4 (N.D. Cal. Jan. 12, 1993) (granting preliminary injunction
21 where “significant structural and functional similarities exist between [the products], and their
22 history of creation suggest misappropriation”); Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp.
23 3d 868, 883 (N.D. Cal. 2018) (similarities in technology and facts showing defendant’s access to
24 trade secret information are sufficient basis for misappropriation claims); Volans-I, Inc. v.
25 SpektreWorks, Inc., 2019 WL 2300640, at *4 (N.D. Cal. May 30, 2019); (P.I. Mot. at 17–20).
26        Further, Defendants’ misappropriation underscores Plaintiffs’ likelihood of success on their
27 contract claims at least because contractual obligations between Defendant Lemarié and Plaintiffs
28 prohibit the improper use of Plaintiffs’ confidential and trade secret information. (Cf. Opp. at 17–

                                                         8                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 12 of 20




 1 18; e.g., P.I. Mot. at 21–22.) Separately, Defendants admit that Lemarié failed to return
 2 Cloudmark’s confidential information upon his departure, and instead, destroyed the materials, in
 3 clear violation of his contractual obligations. (E.g., Opp. at 16; Dkt. 72-6 ¶ 10 (“At some point after
 4 leaving Cloudmark, it came to my attention that the
 5                                    I do not recall exactly when this occurred . . . .”).) The harm

 6 resulting from Lemarié’s breaches is irreparable. (See § II.D.2; P.I. Mot. at 22–23.)
 7              1. Similarities Between Plaintiffs’ Technologies and Vade’s Products

 8          Defendants do not dispute that Vade’s products use or incorporate the technologies that

 9 comprise Plaintiffs’ anti-spear phishing trade secrets. (See Opp. at 13 (“The fact that Vade uses
10 such techniques and includes such capabilities is wholly unremarkable . . . .”).) Instead, Defendants
11 contend that such use is common in the industry and “no way proprietary to Plaintiffs.” (Id. at 13–
12 14.) Yet notably, Defendants have failed to show even one instance of any other cybersecurity
13 product incorporating the same techniques and product capabilities, despite claiming they “are used
14 industry-wide.” (Id.) Defendants could not even provide any documentary support (e.g., product
15 guides, marketing literature, technical documents) that Vade’s own products allegedly incorporated
16 the features prior to Lemarié joining Vade. (Cf. Opp. at 13.)
17          To the contrary, the purportedly “novel approach” incorporated in Vade’s NextGen MTA

18 since late 2017, is the same approach developed by Cloudmark by mid-2016 under the supervision
19 of Lemarié. (§ II.B.2.) Because Defendants contend that Vade’s “NextGen MTA is different in
20 kind from other commercial MTAs,” its similarities to Cloudmark’s MTA technologies are
21 particularly significant and ultimately fatal to Defendants’ Opposition. (Cf. Opp. at 7, 15–16.) In
22 addition to the examples discussed in § II.B.2 and Dr. Nielson’s Declaration (Ex. 1 ¶¶ 4–47), Mr.
23 Séjourné, a former Cloudmark employee now at Vade SASU, described Vade’s NextGen MTA as
24 “provid[ing] customers with libraries of functions and features, each of which is extensible. The
25 libraries may be loaded into customers’ policies, allowing customers to achieve their specific goals.
26 This also allows customers to implement changes locally and flexibly, without requiring Vade
27 SASU engineers to make those changes in the product upgrade lifecycle.” (Dkt. 72-9 ¶ 26 (emphasis
28 added).) In fact, these design features have been part of Cloudmark’s solutions since at least 2011.

                                                       9                        Case No. 3:19-cv-04238-MMC
                            PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 13 of 20




 1 (See, e.g., Ex. 5 (Cloudmark Gateway Technology Roadmap, Jan. 2011) at 2 (e.g.,
 2                                                                              ) (emphasis added); Ex. 6

 3 (Cloudmark Security Platform for Email: Administration Guide, Feb. 4, 2014) at 13, 19–20; Ex. 7
 4 (Cloudmark Security Platform for Email: Administration Guide, May 6, 2015) at 1
 5
 6                                                                   ) (emphases added), 91–92; Ex. 8

 7 (Cloudmark Security Platform for Email: Administration Guide, Aug. 14, 2018) at 94, 106.) 10
 8            Moreover,

 9                                                     , which Defendants now claim is “distinct” in the

10 MTA context (see Opp. at 6),                                                            . (Ex. 1 ¶¶ 43–

11 44; Ex. 2 (Dec. 14, 2016 eml) at 2
12                                                                                          ).) Thus, it is

13 exceedingly likely that now, as Chief Technology Officer, Lemarié assisted Vade in overcoming
14 the “significant technical challenges with respect to Golang[] and . . . validating [the] feasibility of
15 using Golang for” the Vade’s NextGen MTA (Opp. at 6) using the know-how and lessons learned
16 from his work on Cloudmark’s Trident years earlier.
17               2. Defendants’ Access to Plaintiffs’ Confidential & Proprietary Trade Secret
                    Information
18            Defendants do not dispute that Lemarié and the other former Cloudmark employees (Xavier
19 Delannoy, Alexandre Boussinet, and Guillaume Séjourné (collectively, the “Former Cloudmark
20 Employees”)) had access to Cloudmark’s confidential information, including source code, while at
21 Cloudmark. It is similarly undisputed that Lemarié and the Former Cloudmark Employees became
22 subsequently employed by Vade. (Opp. at 7; see also Dkts. 72-3, 72-5, 72-6, 72-7, 72-8, 72-9.)
23 Moreover, Plaintiffs have presented substantial support (including internal documents and source
24 code), that Lemarié and the other Former Cloudmark Employees had access to confidential
25 information regarding the features, capabilities, and design of Cloudmark’s Trident and MTA. (E.g.,
26 P.I. Mot. at 20.) For example, Guillaume Séjourné, who served as Manager of Technical
27
         10
            Notably, from 2010 through 2016, Mr. Séjourné’s was employed at Cloudmark where his
28
     primarily responsible for technical documentation, including the types cited. (Dkt. 72-9 ¶¶ 4–5.)
                                                       10                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 14 of 20




 1 Publications at Cloudmark prior to joining Vade, contributed and managed the writing of the
 2 technical guides and manuals for Trident and MTA—a role that evinces, and in fact requires, a deep
 3 understanding of the features, capabilities, design, and operation of Cloudmark’s anti-spear phishing
 4 and MTA technologies. (Dkt. 72-9 ¶¶ 3–4 (e.g., “At both Bizanga and Cloudmark Labs, my job
 5 duties focused primarily on documentation for end users and, on occasion, documentation for
 6 internal use. I typically learned about products later in the design cycle . . . .”).) In late September
 7 2016, Lemarié emailed a draft of Cloudmark’s Trident Policy document to Mr. Séjourné and
 8 suggested that he review the appendices containing detailed technical information about the
 9 operation of Cloudmark’s Trident solution. (Ex. 9 (Sept. 27, 2016 Lemarié eml to Séjourné).) Only
10 a few days earlier, Adrien Gendre, the Chief Solution Architect of Vade SASU and Mr. Séjourné
11 had spoken about job opportunities as a technical writer at Vade. (Ex. 10 (Sept. 23, 2016 Gendre
12 eml to Séjourné).) And the very next day after receiving Lemarié’s email with Cloudmark’s Trident
13 document, Mr. Séjourné was offered a job as Manager of Technical Publications at Vade SASU.
14 (Ex. 11 (Sept. 28, 2016 Séjourné job offer).)
15          Defendants’ denial that Vade “poached,” or otherwise targeted, Cloudmark employees is

16 contradicted by the employees’ statements, including in exit interviews and emails. (Dkt. 72-6 ¶ 6
17 (“Around July 2016, Georges Lotigier [Vade President & CEO] reached out to me, suggesting that
18 I join Vade Secure . . . . In November 2016 . . . Georges Lotiger reached out to me again.”); cf. Opp.
19 at 7–8.) The contradictions not only cast doubt as to Defendants’ credibility, but also independently
20 evince the need for immediate injunctive relief. E.g., Comet Techs. U.S.A. Inc. v. Beuerman, 2018
21 WL 1990226, at *5 (N.D. Cal. Mar. 15, 2018) (“Plaintiff’s concerns are justifiably heightened
22 because of Defendant’s conduct before his exit interview and Defendant’s false representations to
23 Plaintiff during Defendant’s exit interview.”) (discussing irreparable harm). For example, Xavier
24 Delannoy’s exit interview states, “                                                                   .”

25 (Ex. 12 (May 26, 2016 Delannoy Exit Interview) at 1.) This is consistent with an email he wrote to
26 a colleague a month earlier, in which Mr. Delannoy explains that he was contacted directly by Vade
27 and was not otherwise looking to leave. (Ex. 13 (Apr. 26, 2016 email).) A few days later, Alexandre
28 Boussinet received a job offer from Vade. (Ex. 14 (Apr. 28, 2016 email).) Mr. Boussinet’s exit

                                                       11                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 15 of 20




 1 interview similarly notes that “                            ” (Dkt. 30-22.) Moreover, over a month

 2 before Mr. Delannoy left Cloudmark, he offered to introduce Guillaume Séjourné to Vade to explore
 3 potential employment opportunities. (Ex. 15 (Apr. 14, 2016 email).) Nearly eight months later, Mr.
 4 Séjourné left Cloudmark to join Vade SASU, where he immediately began contributing to Vade’s
 5 relentless efforts to recruit Lemarié. (E.g., Dkt. 72-6 ¶ 6; Dkt. 72-9 ¶ 2.)
 6           Plaintiffs Did Not Delay Bringing Their Claims or Seeking Preliminary Injunction,
             And Will Suffer Irreparable Harm Without Preliminary Relief
 7
                 1. Plaintiffs Brought Their Claims and Moved for Preliminary Relief As Soon As
 8                  Reasonably Practicable

 9           Defendants also argue that Plaintiffs have no need for immediate relief, and are not entitled

10 to preliminary injunction, because Plaintiffs purportedly delayed bringing suit or moving for
11 preliminary relief. (Opp. at 7–9, 18–19.) But Defendants’ argument is predicated on an inaccurate
12 or incomplete timeline of precipitating events, and further disregards the time required to diligently
13 investigate suspicion of wrongdoing. Defendants point to a few early events—the June 2016
14 M3AWWG presentation, Lemarié’s joining Vade, Inc. in February 2017, Vade’s MTA used in
15 competitive trials against Cloudmark in June 2017, the September 2018 publication of the
16 application leading to the ’579 patent, and Vade’s June 2018 announcement of the Office 365
17 product—as indication of Plaintiffs’ purported “unquestionabl[e] aware[ness]” of Vade’s use of
18 Plaintiffs’ trade secrets. (Opp. at 19.) Setting aside that the June 2016 presentation did not address
19 Plaintiffs’ trade secrets (§ II.B.1), as a matter of timing, it could not have put Plaintiffs on notice or
20 suspicion of the extent of Defendants’ misconduct because it occurred before Lemarié (and Former
21 Cloudmark Employees) joined Vade. (See, e.g., Dkt. 72-7 ¶ 2; Dkt. 72-8 ¶ 2; Dkt. 72-9 ¶ 2; P.I.
22 Mot. at 15.) Moreover, without more, Lemarié and other Former Cloudmark Employees’
23 subsequent employment at Vade could not have triggered the discovery of the misappropriation or
24 breach of contract, particularly where the Former Cloudmark Employees were released from non-
25 compete obligations. Ultimately, it was not, and could not been, a single, early event that caused
26 Plaintiffs to discover the wrongdoing alleged in Plaintiffs’ Complaint; instead, it was the unique
27 combination of features and suspicious pattern of unlikely “coincidences” and similarities that
28 reasonably led Plaintiffs to investigate Defendants’ conduct, resulting in this suit.

                                                        12                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 16 of 20




 1          In any event, Defendants’ argument that Plaintiffs delayed in seeking preliminary injunction

 2 is contradicted by Defendants’ own contention that Plaintiffs’ request to enjoin Vade from releasing
 3 its NextGen MTA is “premature.” (Opp. at 1, 19–20.) They have pointed to no earlier event that
 4 could trigger Plaintiffs’ awareness of Defendants’ forthcoming NextGen MTA product. After all,
 5 according to Defendants themselves, the NextGen MTA product “has not been released to the
 6 market” and has only “been under development since late 2017.” (E.g., Opp. at 15.)
 7          Given the complexity of the technologies and trade secrets involved, as well as thoroughness

 8 of Plaintiffs’ diligent inquiry, and even accepting Defendants’ timeline—14 months (or fewer) is
 9 not unreasonable and does not constitute any delay in bringing suit. And merely two months after
10 filing their Complaint, Plaintiffs moved for preliminary relief through its detailed and well-
11 supported motion. (See Dkt. 49 at 1 (Defendants moved to extend time to respond to Plaintiffs’
12 “lengthy PI Motion . . . consist[ing] of 25 pages of briefing, 68 exhibits, two fact witness
13 declarations totaling nine pages, and a 30-page expert declaration.”).) In fact, Defendants’
14 contention that Plaintiffs delayed is belied by their request for over 100 days, or over 3 months, to
15 simply respond to Plaintiffs’ P.I. Motion. (Dkt. 49; Dkt. 61; Nov. 8, 2019 Case Management
16 Conference Hr’g.) There is simply no delay by Plaintiffs, particularly considering the diligent
17 investigation into complex technology. See, e.g., Hybritech Inc. v. Abbott Labs., 849 F.2d 1446,
18 1457 (Fed. Cir. 1988).
19              2. Plaintiffs Will Suffer Irreparable Harm If Preliminary Relief Is Not Granted

20          In fact, Plaintiffs expeditiously conducted their pre-suit investigation and moved for

21 preliminary relief as soon as practicable because they will suffer irreparable harm if Defendants’
22 misconduct is allowed to continue. (See also P.I. Mot. 22–23.) For example, Defendants cannot
23 refute, and have offered no contrary argument, that Lemarié agreed his access to Plaintiffs
24 Proprietary Information, including trade secrets, raises “unique” circumstances that call for
25 equitable relief in the event of misuse or breach. (Dkt 31-8 ¶ 7; P.I. Mot. at 22.)
26          Vade’s development and release of its NextGen MTA and partnership with Datto will

27 unfairly increase market presence of Vade and its products that were developed using Plaintiffs’
28 trade secret technologies. In fact, Defendants concede that the purpose of the Datto partnership is

                                                      13                        Case No. 3:19-cv-04238-MMC
                            PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 17 of 20




 1 to increase market share and sales of Vade’s Office 365 product. (See Opp. at 20 (“The announced
 2 arrangement with Datto is merely another mechanism by which Vade will make such sales . . . .”).)
 3 If not enjoined, Vade’s new products, partnerships, and sales/distribution channels will lead to
 4 irreparable harm to Plaintiffs at least because Vade will gain market exposure. As a result, Plaintiffs
 5 will suffer risk of competitive harm and potential contraction of market share, whether through loss
 6 of directly competitive sales or reduced product synergies. (Ex. 16 ¶¶ 8–15.) See, e.g., Comet
 7 Techs., 2018 WL 1990226, at *5; Eldorado Stone, LLC v. Renaissance Stone, Inc., 2005 WL
 8 5517732, at *4 (S.D. Cal. May 31, 2005).
 9           Particularly because Vade’s NextGen MTA shares similar design elements as Plaintiffs’

10 MTA (§§ II.B.2, II.C.1), its release will likely result in potential loss of established and prospective
11 customers, and goodwill. (Ex. 16 ¶ 15.) Comet Techs., 2018 WL 1990226, at *5; Henry Schein,
12 Inc. v. Cook, 191 F. Supp. 3d 1072, 1077 (N.D. Cal. 2016); Lillge v. Verity, 2007 WL 2900568, at
13 *7 (N.D. Cal. Oct. 2, 2007).) In any event, if Vade’s NextGen MTA release were truly not imminent
14 as Defendants claim, then Defendants should suffer absolutely no hardship from entry of the
15 injunction. (Opp. at 20.) At the very least, Vade is in the best (and only) position to provide more
16 clarity on the timing of the release. Yet tellingly, Defendants refuse to do either. (See § II.E.) The
17 uncertainty and opacity of Vade’s NextGen MTA release plans exacerbates the urgency of
18 Plaintiffs’ request and need for Court intervention.
19           Defendants’ contention that Plaintiffs “have made no effort to show a nexus” between

20 Defendants’ misconduct and the requested injunction is facially untrue. (Cf. Opp. at 20); see, e.g.,
21 Waymo, 2017 WL 2123560, at *13. Defendants have already agreed that the activities Plaintiffs
22 seek to enjoin is the wrongful conduct described in Plaintiffs’ Complaint. (See Dkt. 31-52; Dkt. 31-
23 68; §§ II.A, II.B.2.) Defendants’ related argument that monetary payment is sufficient is similarly
24 misplaced. Plaintiffs never licensed their MTA source code and design implementations to Vade.
25 (See Dkt. 30-42.) Moreover, at the time of the license, Vade was not developing an MTA product
26 intended to supplant Plaintiffs’ offering and “destroy Cloudmark,” like the situation now. (P.I. Mot.
27 at 11–12.) In any event, Defendants’ argument is erroneous as a matter of law; the mere ability to
28

                                                       14                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
       Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 18 of 20




 1 pay money does not preclude a finding of irreparable harm. See, e.g., Pretty Punch Shoppettes, Inc.
 2 v. Hauk, 844 F.2d 782, 784–785 (Fed. Cir. 1988).
 3           Finally, Defendants mischaracterize the applicability of Winter v. Nat. Res. Def. Council,

 4 Inc., 555 U.S. 7 (2008) to this case or Plaintiffs’ arguments. 11 (Opp. at 18.) Indeed, Plaintiffs never
 5 represented that that injunctive relief would or should necessarily follow from success on the merits
 6 as a matter of course. 12 Instead, Plaintiffs’ position, which is consistent with Winter and eBay as
 7 well as the cases after it, including in this District, is that further misuse or disclosure of a trade
 8 secret constitutes irreparable harm. Comet Techs., 2018 WL 1990226, at *5; Brocade Comm’cs
 9 Sys., 2013 WL 890126, at *4; Language Line Servs., Inc. v. Language Servs. Assocs., Inc., 944 F.
10 Supp. 2d 775, 782–83 (N.D. Cal. 2013). (P.I. Mot. 22–23.)
11           Plaintiffs’ Request for Expedited Discovery Is Supported By Good Cause and Not Moot

12           Contrary to Defendants’ arguments, Plaintiffs’ request for expedited discovery is not moot.

13 (Cf. Opp. 23–25.) It is an uncontroverted fact that—over two months after the commencement of
14 fact discovery and Plaintiffs’ service of discovery requests, with only 44 business days remaining
15 until the parties’ Settlement Conference, 86 days after Plaintiffs moved for expedited discovery—
16 Defendants have failed to provide any discovery. Thus, Plaintiffs’ request for expedited discovery
17 is not at all moot and continues to be urgently needed for the reasons explained in Plaintiffs’ P.I.
18 Motion. (P.I. Mot. at 24–25.) Thus, expedited discovery is supported by good cause, especially in
19 light of Magistrate Judge Kim’s Order requiring the parties to complete substantial discovery prior
20 to the Settlement Conference in February 2020. (Dkt. 69.)
21 III.      CONCLUSION

22           For the foregoing reasons, Plaintiffs respectfully request that the Court grant its Motion for

23 a Preliminary Injunction and Expedited Discovery against Defendants.
24
25
26      11
          As this District explained, eBay (like Winter) held that injunctive relief is not presumed upon
   a finding of success on the merits. Brocade Comm’cs Sys., 2013 WL 557102, at *5.
27     12
          Plaintiffs have shown they would suffer irreparable harm from Vade’s new product releases
   and partnerships, as well as Lemarié’s misuse of Plaintiffs’ Proprietary Information, which he
28
   expressly agreed would call for equitable relief. (See also P.I. Mot. at 22–23; Ex. 16 ¶¶ 12–15.)
                                                       15                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
     Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 19 of 20




1 DATED: December 20, 2019              Respectfully Submitted,

2
3                                         By /s/Sean S. Pak

4                                            QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
5                                            Sean S. Pak (SBN 219032)
                                             seanpak@quinnemanuel.com
6                                            Iman Lordgooei (SBN 251320)
                                             imanlordgooei@quinnemanuel.com
7                                            50 California Street, 22nd Floor
                                             San Francisco, CA 94111
8                                            Telephone: (415) 875-6600
                                             Facsimile: (415) 875-6700
9
                                             JWC LEGAL
10                                           Jodie W. Cheng (SBN 292330)
                                             jwcheng@jwc-legal.com
11                                           One Market Street
                                             Spear Tower, 36th Floor
12                                           San Francisco, CA 94105
                                             Telephone: (415) 293-8308
13
                                             Attorneys for Plaintiffs Proofpoint, Inc. and
14                                           Cloudmark LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               16                        Case No. 3:19-cv-04238-MMC
                     PLAINTIFFS’ REPLY ISO MOTION FOR PRELIMINARY INJUNCTION
      Case 3:19-cv-04238-MMC Document 82 Filed 12/20/19 Page 20 of 20




1                                   CERTIFICATE OF SERVICE

2 I hereby certify that a true and correct copy of the above and foregoing document has been served
3 on December 20, 2019 to all counsel of record who are deemed to have consented to electronic
4 service via the Court’s CM/ECF system.
5
     Executed on December 20, 2019, at San Francisco, California.
6
7
8                                                    /s/ Jodie W. Cheng
                                                     Jodie W. Cheng
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           Case No. 3:19-cv-04238-MMC
                                           CERTIFICATE OF SERVICE
